DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Element 26 as seen in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains a phrase that can be implied, "An example system for detecting leakage around an implant is disclosed," in line 1. It is suggested that the first sentence of the abstract be removed and that the subsequent sentence be amended to read “[[The]] An example system for detecting leakage around an occlusive implant…”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 and 17-18 are rejected
Claim 1 does not positively claim an occlusive implant as being part of the present invention, reciting the intended use of “A system for detecting leakage around an occlusive implant” and therefore not claiming the occlusive implant itself. However, claims 9-11 positively claim the occlusive implant, and the further dependent claims (12 and 13) fail to rectify this. Therefore claims 9-13 are rejected for being indefinite and failing to particularly point out the subject matter being claimed. It is suggested that either claim 1 be amended such that the occlusive implant is positively claimed, or that claims 9-11 be amended such that the occlusive implant is not positively recited, using words such as “adapted” or “configured to” in order to relate the claimed material to the occlusive implant. For example, claim 9 would read as follows: “The system of claim 1, wherein the elongate shaft includes a core wire and a second sensor, wherein the core wire is coupled to the occlusive implant, and wherein the first sensor is configured to be disposed on the core wire on the first side of the implant, and wherein the second sensor is adapted to be disposed on the core wire on the second side of the implant.” Examination will continue under the assumption that the independent claims set forth the claimed subject material and that the occlusive implant is not a part of the present invention.
Similarly, claim 15 does not positively claim an occlusive implant as being part of the present invention, reciting the intended use of “A system for detecting leakage around an occlusive implant” and therefore not claiming the occlusive implant itself. However, claims 17 and 18 positively claim the occlusive implant, and are therefore rejected for being indefinite and failing to particularly point out the subject matter being claimed. It is suggested that either claim 15 be amended such that the occlusive implant is positively claimed, or that claims 17 and 18 be amended such that the occlusive implant is not positively recited, using words such as “adapted” or “configured to” in order to relate the claimed material to the occlusive implant. See above for an example. Examination will continue under the assumption that the independent claims set forth the claimed subject material and that the occlusive implant is not a part of the present invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley et al. (Patent No. US 9,314,584 B1).
With respect to claim 1, Riley et al. discloses a system (Fig. 24) for measuring fractional flow reserve in a blood vessel around a stenosis that is small enough to be capable of use in detecting leakage around an occlusive implant disposed in the left atrial appendage, since it is intended for use within a patient’s vasculature (abstract). The system includes an elongate shaft (50 in Fig. 24) having a port (54) disposed at a distal end region thereof, and a first sensor (581) disposed adjacent the elongate shaft wherein the elongate shaft is capable of being positioned adjacent to an occlusive implant, again, due to its size. The elongate shaft is capable of being configured to be adjacent to the occlusive implant wherein the port can be positioned on a second side of the occlusive implant. Riley et al. further discloses that the first sensor is configured to measure a first parameter (column 13, lines 10-27), which can be utilized to determine a fluid leak between the occlusive implant and a tissue wall defining the left atrial appendage.
Regarding claim 2, Riley et al. anticipates all of the previous limitations, as shown above. Riley et al. further discloses that the first parameter is a fluid pressure (column 6, lines 41-44), and that the first parameter therefore includes at least one of a fluid flowrate, a fluid pressure, and a fluid temperature.
Regarding claim 3, Riley et al. anticipates all of the previous limitations, as shown above. Riley et al. further discloses that the elongate shaft (50 in Fig. 24) is configured to inject fluid (column 13, lines 10-27) via a fluid injector (2) attached to the elongate shaft, and would therefore be capable of doing so into the left atrial appendage.
With respect to claim 9, Riley et al. anticipates all of the previous limitations, as shown above. Riley et al. further discloses that the elongate shaft (300 in Fig. 24) includes a core wire (56) and a second sensor (582) wherein the core wire is capable of coupling to the occlusive implant. Since no special definition for “couple” was supplied within the specification of the present disclosure, the broadest reasonable interpretation of the core wire coupling to the occlusive implant involves the two parts physically touching, and does not require that the two pieces be secured or fastened together. In light of this interpretation, the core wire is capable of coupling to, or touching, the occlusive implant. Riley et al. further discloses that the first sensor (581) is capable of being disposed on the first side of the implant and that the second sensor is capable of being disposed on the second side of the implant (Fig. 24). Since the two sensors are displaced apart from one another on the core wire, this device is capable of coupling with an occlusive implant such that one sensor is on one side of the implant and the other sensor is on a second side of the implant.
With respect to claim 15, Riley et al. discloses a system (Fig. 24) for measuring fractional flow reserve in a blood vessel around a stenosis that is small enough to be capable of use in detecting leakage around an occlusive implant disposed in the left atrial appendage, since it is intended for use within a patient’s vasculature (abstract). The system includes an elongate shaft (50 in Fig. 24) having a port (54) disposed at a distal end region thereof, and a first sensor (581) and a second sensor (582) disposed adjacent the elongate shaft wherein the elongate shaft is capable of being positioned adjacent to an occlusive implant, again, due to its size. The elongate shaft is capable of being configured to be adjacent to the occlusive implant wherein the first sensor is positioned on a first side of the occlusive implant and the second sensor is positioned on a second side of the occlusive implant. Since the two sensors are displaced apart from one another on the core wire, this device is capable of coupling with an occlusive implant such that one sensor is on one side of the implant and the other sensor is on a second side of the implant. Riley et al. further discloses that the first sensor is configured to measure a first parameter and the second sensor is configured to measure a second parameter (column 13, lines 10-27). These measured parameters can then be used to determine pressure differences between the two sensors, which can then be utilized to determine the existence of a fluid leak between the occlusive implant and a tissue wall defining the left atrial appendage.
Regarding claim 16, Riley et al. anticipates all of the previous limitations, as shown above. Riley et al. further discloses that the first parameter, the second parameter, or both the first parameter and second parameter include at least one of a fluid flowrate, a fluid pressure, and a fluid temperature. In this case, both the first and second sensors (581 and 582 in Fig. 24) measure parameters related to fluid pressure (column 13, lines 10-27) at their respective locations on the core wire (56).
With respect to claim 17, Riley et al. anticipates all of the previous limitations, as shown above. Riley et al. further discloses that the elongate shaft (50 in Fig. 24) is capable of being coupled to a hub on an occlusive implant. Since no special definition for “couple” was supplied within the specification of the present disclosure, the broadest reasonable interpretation of the core wire coupling to the occlusive implant involves the two parts physically touching, and does not require that the two pieces be secured or fastened together. In light of this interpretation, the elongate shaft is capable of coupling to, or capable of touching, the hub of the occlusive implant.
With respect to claim 18, Riley et al. anticipates all of the previous limitations, as shown above. Riley et al. further discloses a core wire (56 in Fig. 24) capable of being coupled to an occlusive implant. As mentioned above, the broadest reasonable interpretation of the phrase ‘coupled to’ includes simple contact, and the core wire is capable of touching the hub of an occlusive implant.
With respect to claim 19, Riley et al. anticipates all of the previous limitations, as shown above. Riley et al. further discloses that the first sensor (581 in Fig. 24), the second sensor (582 in Fig. 24), or both the first and second sensors are wireless (column 17, lines 47-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (Patent No. US 9,314,584 B1) in view of Allen (PGPub No. US 2016/0310148 A1).
With respect to claim 10, Riley et al. anticipates all of the previous limitations, as shown above. However, Riley et al. does not disclose a membrane coupled to the first side of the occlusive implant.
	Allen teaches an occlusive device with an elongate shaft (187 in Fig. 36), two sensors (1114 and 1112), and a membrane (1110), where the two sensors are positioned distal and proximal to the balloon (paragraph 167) in order to monitor pressure. The broadest reasonable interpretation of ‘membrane’ would include a balloon, since a balloon is simply a membrane, folded into shape, which has been filled with a fluid and expanded. Furthermore, since the occlusive device of the Allen reference is intended for use within the vasculature of a patient, the membrane would fit within the left arterial appendage and would be capable of coupling to an occlusive implant. Since no special definition for “couple” was supplied within the specification of the present disclosure, the broadest reasonable interpretation of the membrane coupled to the occlusive implant involves the two parts physically touching, and does not require that the two pieces be secured or fastened together. In light of this interpretation, the membrane is capable of coupling to, or capable of touching, the occlusive implant.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Riley et al. disclosure to incorporate the teachings of Allen and include a membrane, located between the first and second sensors, coupled to an occlusive implant. One of ordinary skill in the art would have been motivated to perform this modification in order to isolate blood flow into the left atrial appendage (paragraph 19).
With respect to claim 11, Riley et al. anticipates all of the previous limitations, as shown above. However, Riley et al. fails to disclose the limitations of claim 10, and furthermore does not disclose a membrane configured to prevent fluid from passing therethrough.
	Allen further teaches that the membrane (1110 in Fig. 36) is configured to prevent fluid from passing therethrough (paragraph 23).
Regarding claim 12, Riley et al. anticipates all of the previous limitations, as shown above. However, Riley et al. fails to disclose the limitations of claim 10, and furthermore does not disclose that the membrane is retractable.
	Allen further teaches that the membrane (1110 in Fig. 36) is retractable (abstract). Since the membrane of the Allen reference is a balloon, it is able to be deflated and retracted in order for the device to be advanced through a patient’s vasculature in a non-occlusive configuration.
With respect to claim 14, Riley et al. anticipates all of the previous limitations, as shown above. However, with respect to the embodiment of Fig. 24, Riley et al. is silent on the two sensors (581 and 582 in Fig. 24) being wireless.
	In an alternate similar embodiment shown in Fig. 37, however, Riley et al. teaches that the pressure sensors (406 and 408 in Fig. 37) may be connected to the control unit (4b) in either a wired configuration (as shown) or via wireless connection (column 17, lines 47-50).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Riley et al. embodiment seen in Fig. 24 to include wireless sensors, as contemplated for the embodiment of Fig. 37. This teaching of the use of wireless sensors would have motivated one of ordinary skill in the art to have included wireless sensors, and doing so would have been an example of applying a known technique (wireless configurations over wired configurations) to yield predictable results.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (Patent No. US 9,314,584 B1) VanTassel et al. (Patent No. US 6,652,556 B1).
	Regarding claim 20, Riley et al. teaches a method of advancing a device with an elongate shaft (50 in Fig. 24), including a first sensor (581) disposed thereon and a port (54) disposed at a distal end thereof, through the vasculature of a patient (abstract) wherein a first parameter is measured with the first sensor (column 13, lines 10-27) in order to determine the fractional flow reserve (FFR) across a stenosis. However, Riley et al. fails to teach that this device is advanced into the left atrial appendage, or that the elongate shaft is positioned adjacent to an occlusive implant such that the first sensor is positioned on a first side of the occlusive implant and the port is positioned on a second side of the occlusive implant.
	VanTassel et al. teaches an occlusive implant (912 in Fig. 92) positioned in the left atrial appendage (abstract) where the drive tube (926) has an internal lumen (930 in Fig. 87) in order to accommodate a guide wire. The VanTassel et al. reference further teaches sensors (300 in Fig. 5) for measuring pressures in the atrial appendage in order to provide data about hemodynamic pressure, flow rates, temperature, heart rates, and electrical signals in the heart to detect leakage (column 11, lines 14-25).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have combined the Riley et al. disclosure with the VanTassel et al. reference since the invention disclosed by Riley et al. measures fluid flowrates. It would have been obvious to have modified the Riley et al. invention to measure the fractional flow reserve across an occlusive implant rather than across a stenosis in order to detect leakage (column 11, lines 14-25) around the edge of an occlusive implant. Combining the inventions of these two references such that the elongate shaft is adjacent to the occlusive implant such that the sensor (581) is disposed on a first side of the occlusive implant and the port (54) is positioned on a second side of the occlusive implant would have yielded predictable results. An edited figure, using Fig. 24 of Riley et al. and Fig. 92 of VanTassel et al., is provided below for the applicant’s reference to demonstrate the stated combination.

    PNG
    media_image1.png
    766
    586
    media_image1.png
    Greyscale
 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davies et al. (PGPub US 2013/0345574 A1) teaches a method for characterizing a narrowing in a fluid-filled tube, such as a patient’s vasculature, using two or more sensors spaced apart along a probe (paragraph 6) to take instantaneous measurements and characterize pressure, flowrate, etc. within that narrow tube. Similarly to Riley et al., this reference is intended for use in characterizing the severity of a stenosis within a blood vessel (paragraph 3) and is considered pertinent to the applicant’s disclosure due to its function in determining flowrate between two points. This invention would be capable of determining the presence of a leak around the edge of an occlusive implant.
Olson et al. (PGPub US 2020/0382688 A1) has a filing date that renders it ineligible for use as prior art, but its contents are still relevant to the applicant’s disclosure as it pertains to a pressure sensing occlusive system for use within a vessel using two sensors (22 in Figs. 2-3) located at different points along the device.
O’Halloran et al. (PGPub US 2020/0107836) has a filing date that renders it ineligible for use as prior art, but its contents are still relevant to the applicant’s disclosure as it pertains to an implantable occlusion apparatus (1 in Fig. 1) coupled to an elongate member (4) with a sensor (7) configured to detect a parameter (abstract). The device further includes a membrane (13) configured to prevent blood flow across the occlusive implant after deployment (paragraph 200).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771